The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 6, 2014

                                   No. 04-12-00739-CR

                              Jose Guadalupe MARTINEZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2010-1132-DR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File Supplemental Brief is hereby
GRANTED. The supplemental brief is due May 13, 2014.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court